Simmons, C. J.
1. In a suit against a railway company by an employee, a rule of the company relative to the duty of such employee is admissible in evidence in behalf of the company without first proving that the employee had knowledge of the rule. Such knowledge maybe shown either before or after the admission of the rule in evidence. Parker v. Railway Co., 83 Ga. 539.
2. It was error to direct a verdict for the defendant in this case, the evidence being conflicting on the main issues, the same being, (1) whether the employee’s failure to get a coupling-stick was due to fault on his part or on the part of the company; (2) whether the non-observance of the rule to make all couplings with sticks was so general as to raise a presumption that such non-observance was known to the company, and to lead the employee, although he was shown by the evidence to have had full notice of the rule, to believe that it was abrogated; and (3) whether there was any negligence on the part of the company in running the train back to make the coupling. Judgment reversed.

All the Justices concurring.